DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow cylindrical louvers (claims 1 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of the Claims
3.	The status of the claims as filed in the reply dated 3/1/2021 are as follows:
	Claims 1, 5, 11, 13, 15, 17, 19, and 20 are amended,
	Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3, 7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the plurality of components” in line 3, which lacks proper antecedent basis. For examining purposes the limitation will be interpreted --the plurality of hollow cylindrical louvers--. 
Claim 7 recites “the plurality of components” in line 3, which lacks proper antecedent basis. For examining purposes the limitation will be interpreted --the plurality of hollow cylindrical louvers--. 
Claim 15 recites “ detecting a change of temperature, beyond a threshold value” in line 2, and “releasing the cooling solution to flow from the reservoir into the plurality of components hollow louvers located within the rack” in lines 3-4, which are limitations 
Claim 16 is rejected to on the basis of its dependency on claim 15. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1, 3-5, 9-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Patent Publication No. 2013/0021746, “Campbell”) in view Ho et al. (Korean Patent Publication No. KR20120008242U, “Ho”).

Regarding Claim 1, Campbell discloses an apparatus (figs 3-5), comprising:
a rack (210), containing one or more ventilation slots (perforations of 530);
a reservoir (246), connected to the rack (fig 3), that contains a cooling solution (¶0036).
Campbell, as modified, does not explicitly disclose a plurality of hollow cylindrical louvers that receive and distribute the cooling solution from the reservoir, the hollow louvers are integrated into a front door of the rack. Ho, however, discloses a heat exchanger (figs 2-3) which contains a plurality of hollow cylindrical louvers (12, 14) that receive and distribute a cooling solution (page 4 of translation). Ho teaches that the louvers provide additional heat exchange surface area and thus provide optimal heat exchange efficiency (page 2, lines 10-22 of translation). It would have been obvious to a person of ordinary skill in the art before the 

Regarding Claim 3, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses detecting a change of temperature, beyond a threshold value (at 905, fig 9, Campbell); and
releasing the cooling solution from the reservoir into the plurality of hollow cylindrical louvers (12, 14, Ho) located within the rack (via 247, ¶0043, Campbell).

Regarding Claim 4, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the change of temperature (at 905, fig 9) is detected by a sensor (see annotated fig 3 below). 


    PNG
    media_image1.png
    638
    802
    media_image1.png
    Greyscale


Regarding Claim 5, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses wherein the plurality of hollow cylindrical louvers (12, 14, Ho) are oriented horizontally (fig 2, Ho). 

Regarding Claim 9, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the rack is a server rack (¶0024).

Regarding Claim 10, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the reservoir (246) is connected to the rack (210) via a connecting tube (248).

Regarding Claim 11, Campbell discloses a portable apparatus (figs 3-5), comprising: a reservoir (246) that contains a cooling solution (¶0036).


Regarding Claim 12, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the reservoir (246) is connected to the rack (210) via a connecting tube (248).

Regarding Claim 13, Campbell discloses a method for cooling hardware using an apparatus (figs 3-5), wherein the apparatus comprises a rack (210), containing one or more ventilation slots (perforations of 530); a reservoir (246), connected to the rack (fig 3), that contains a cooling solution (¶0036); and a heat exchanger (410) that receive and distribute the cooling solution from the reservoir, the heat exchanger being integrated into a front door (400) of the rack, comprising:
detecting a change in temperature, beyond a threshold value (at 905, fig 9);

redirecting incoming air, via the one or more ventilation slots in the rack  (as 530 are provided on both sides of the heat exchanger, ¶0055), through the heat exchanger containing the cooling solution (fig 5), wherein the heat exchanger containing the cooling solution cools down the redirected incoming air (¶0049); and
directing the cooled down redirected incoming air, that passes through the plurality of hollow louvers, towards hardware components (220) within the rack.
However, Campbell does not explicitly disclose a plurality of hollow louvers that receive and distribute the cooling solution from the reservoir, the hollow louvers are integrated into a front door of the rack. Ho, however, discloses a heat exchanger (figs 2-3) which contains a plurality of hollow louvers (12, 14) that receive and distribute a cooling solution (page 4 of translation). Ho teaches that the louvers provide additional heat exchange surface area and thus provide optimal heat exchange efficiency (page 2, lines 10-22 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Campbell to provide the heat exchanger of Ho in place of heat exchanger (410) in order to improve heat exchanger efficiency. This would result in the louvers receiving and distributing the cooling solution from the reservoir and being integrated into a front door (400) of the rack. 

Regarding Claim 15, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses detecting a change of temperature, beyond a threshold value (at 905, fig 9); and

releasing (via pump 247) the cooling solution to flow from the reservoir into the plurality of hollow louvers located within the rack (fig 3).

Regarding Claim 16, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the change of temperature (at 905, fig 9) is detected by a sensor (see annotated fig 3 below). 


    PNG
    media_image1.png
    638
    802
    media_image1.png
    Greyscale



Regarding Claim 17, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses wherein the plurality of hollow cylindrical louvers (12, 14, Ho) are oriented horizontally (fig 2, Ho). 


8.	Claims 2, 7, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Ho as applied to claims 1 and 13 above, and further in view of Cheon (U.S. Patent Publication No. 2004/0008483, previously cited).

Regarding Claim 2, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the reservoir is located on at least one or more portions of the rack: a top portion of the rack, a side portion of the rack, a rear portion of the rack, and a front portion of the rack. Cheon, however, teaches providing the reservoir (24) on a top portion of an electronic casing (of 1, fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Campbell, as modified, to provide the reservoir on the top portion of the rack such as taught by Cheon in order allow for easier of access to the reservoir and thus allow for easier filling of the coolant.  

Regarding Claim 7, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses wherein the plurality of hollow cylindrical louvers (12, 14, Ho) comprises a flexible material (as the figures of Ho show them as metal which impart some flexibility) that descends from a top portion of the rack (as it is in place of 410, Campbell), at the same time that an activation component (pump 247, Campbell) causes the cooling solution to flow from the reservoir into the flexible material. 
However, they do not explicitly disclose wherein the flexible material descends directly below the reservoir. Cheon, however, teaches providing the reservoir (24) on a top portion of an 

Regarding Claim 14, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the reservoir is located on at least one or more portions of the rack: a top portion of the rack, a side portion of the rack, a rear portion of the rack, and a front portion of the rack. Cheon, however, teaches providing the reservoir (24) on a top portion of an electronic casing (of 1, fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Campbell, as modified, to provide the reservoir on the top portion of the rack such as taught by Cheon in order allow for easier of access to the reservoir and thus allow for easier filling of the coolant.  

Regarding Claim 19, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses wherein the plurality of hollow cylindrical louvers (12, 14, Ho) comprises a flexible material (as the figures of Ho show them as metal which impart some flexibility) that descends from a top portion of the rack (as it is in place of 410, Campbell), at the same time that an activation component (pump 247, Campbell) causes the cooling solution to flow from the reservoir into the flexible material. 
However, they do not explicitly disclose wherein the flexible material descends directly below the reservoir. Cheon, however, teaches providing the reservoir (24) on a top portion of an .  

9.	Claims 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Ho as applied to claims 1 and 13 above, and further in view of Kulkarni et al. (U.S. Patent Publication No. 2020/0245511, “Kulkarni”, previously cited).

Regarding Claim 6, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution is a non-conductive, evaporative liquid that receives generated heat. Kulkarni, however, discloses a cooling system (fig 1) wherein the cooling solution is a non-conductive, evaporative liquid (“dielectric”, ¶ 0021, 0033) that receives generated heat (¶ 0033). Kulkarni teaches that the dielectric fluid may increase performance and performance life of the system (see ¶ 0024-0028). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Miller, as modified, to provide the non-conductive, evaporative liquid of Kulkarni in order to improve performance and performance life of the system. 

Regarding Claim 8, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution evaporates after it flows from the reservoir into the plurality of components located within the rack. Kulkarni, however, discloses a cooling system (fig 1) wherein the cooling solution evaporates 

Regarding Claim 18, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution is a non-conductive, evaporative liquid that receives generated heat. Kulkarni, however, discloses a cooling system (fig 1) wherein the cooling solution is a non-conductive, evaporative liquid (“dielectric”, ¶ 0021, 0033) that receives generated heat (¶ 0033). Kulkarni teaches that the dielectric fluid may increase performance and performance life of the system (see ¶ 0024-0028). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Miller, as modified, to provide the non-conductive, evaporative liquid of Kulkarni in order to improve performance and performance life of the system. 

10.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Ho as applied to claim 13 above, and further in view of Campbell et al. (U.S. Patent Publication No. 2011/0292601, “Campbell 601”).

Regarding Claim 20, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution evaporates after it flows from the reservoir into the plurality of hollow louvers located within the rack and is . 

Response to Arguments
11.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 7-11) that none of the previously cited reference teach providing hollow louvers in a front door of rack as now required by the independent claims. However, newly cited Campbell and Ho are now being relied upon to teach this limitation. 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HARRY E ARANT/Examiner, Art Unit 3763